Title: From John Adams to William Temple Franklin, 24 March 1779
From: Adams, John
To: Franklin, William Temple


     
      Dear Sir
      Brest March 24. 1779
     
     I have just received your favour of the 17. inclosing a Paper from M. Le Roy, for which I thank you and Mr. Le Roy, to whom be so good as to present my Compliments.
     The Alliance, will be ready to go to Nantes, in the opinion of C. Landais in 8 days. But he thinks she must stay there 3 or 4 Weeks.
     My Respects to his Excellency; from whom I received a line at Nantes which I will answer, as soon as I can get a little Leisure.
     Mr. Blodget will deliver this. I recommend him to the Civilities of Passy. I am, with much Esteem, your humble servant
     
      John Adams
     
    